DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

The amendments and arguments presented in the papers filed 11/17/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/28/2021 listed below have been reconsidered as indicated.
a)	Any objections and/or rejections of claims 61-63, 65 and 74 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objection of claim 56 is withdrawn in view of the amendments to the claim.

c)	The rejections of claims 56, 57, 59, 68, 69, 70, 71, 77, 78, 79 and 80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims.



e)	The rejections of claims 57, 59, 68, 69, 70 and 71 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn in view of the amendments to the claims.

f)	The rejections of claim(s) 56-57, 59, 68-71 and 77-78 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pacheco (PLoS ONE. 2011. 6(6):e20280 and Supplemental Tables) are withdrawn in view of the amendments limiting the scope of the type of sperm sample that is subjected to the assaying step.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Priority
The present application is a continuation of application 14/913,246 (filed 2/19/2016).
The ‘246 application is a 371 national stage application of PCT/US2014/052205 (filed 8/21/2014).
The ‘205 PCT application claims benefit to provisional application 61/868,540 (filed 8/21/2013).

Claim Objections
56 objected to because of the following informalities:  the claim recites “a male ≥45 years of age or older”. The phrase “or older” is redundant as a “male ≥45 years of age” encompasses males older than 45 years of age.
Appropriate correction is required.

Claim 71 objected to because of the following informalities:  the claim recites “hyperomethylation” rather than “hypomethylation” in line 2.
Appropriate correction is required.

Claim 77 objected to because of the following informalities:  the claim recites “the disorder” presumably in reference to “a neuropsychiatric disorder” set forth in claims 56. It is suggested a single term be used consistently when referring to a particular element of the claims.
Appropriate correction is required.

Claim Interpretation
	Claim 56 is drawn to a method the requires: 1) assaying a nucleic acid sequence from a sperm sample of a male that is at least 45 years of age having an increased risk of fathering a biological offspring that develops a neuropsychiatric disorder; 2) detecting a methylation level in at least 5 genes; and 3) determining if the methylation level of the 
The claim broadly encompasses preforming any assay on a nucleic acid sequence from a sperm sample, including assays separate from methylation assays. It is the Examiner’s position that the assaying step and the detecting a methylation level step as claimed are not related or dependent upon one another.
The claim states the sperm sample is “of a male ≥45 years of age or older having an increased risk of fathering a biological offspring that develops a neuropsychiatric disorder”. In view of the instant specification, “a male ≥45 years of age or older” inherently has an increased risk of fathering a biological offspring that develops a neuropsychiatric disorder as compared to males less than 45 years of age (para. 32-33 and 35 of the published application).
The step of detecting a methylation level is specified to be in at least 5 genes. The claim also states “the at least five genes are selected from: ARC, ATHL1…PARP12 and TBX5”. The step broadly encompasses the detecting of methylation in any region within at least 5 of the recited genes, for example through the use of the Infinium Human Methylation 450 Bead Chip microarray (para. 12 and 52 of the published application). The step and the claim as a whole broadly encompass detecting methylation in any number of genes, so long as at least 5 genes from the recited list are included.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claims 56-57, 59, 68-71 and 77-80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The following are new rejections.
	The claim(s) recite(s) “detecting a methylation level in at least 5 genes” and “determining if the methylation level of the at least 5 genes is hypomethylated or hypermethylated relative to a methylation level of the same at least 5 genes of an independent cohort”.
	The two steps broadly encompass abstract ideas in the form of subject matter than can be performed in a purely mental manner. The step of “detecting a methylation level in at least 5 genes” broadly encompasses considering data derived from the step of assaying, such as methylation status of a single CpG site within each of 5 genes. This limited amount of data may be analyzed within the human mind. The step of “determining if the methylation level of the at least 5 genes is hypomethylated or hypermethylated” broadly encompasses comparing the methylation level of a single CpG site within each of 5 genes to the methylation level of the single CpG site within each of the 5 genes detected in an independent cohort. While the claims encompass embodiments in which the amount of data regarding methylation levels is substantial, the claims are not limited to those embodiments.
	The judicial exceptions are not integrated into a practical application because the claims do not involve:

applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition;
applying the judicial exception with, or by use of, a particular machine; or 
effecting a transformation or reduction of a particular article to a different state or thing. 
The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include additional elements that are not well-known and/or conventional in the field. The instant specification describes the use of known and commercially available techniques to be used for obtaining a sperm sample and detecting methylation levels, e.g. Illumina HumanMethylation450 array (para. 12 and 52 of the published application), Test Yolk Buffer from Irvine Scientific (para. 50of the published application) and EZ-96 DNA Methylation-Gold Kit from Zymo Research (para. 52 of the published application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following are modified rejections necessitated by the amendments to the claims.
Regarding claim 70, the claim recites “the hypomethylated gene”. The recitations lack proper antecedent basis as the claim fails to previously set forth “a hypomethylated gene”.

Response to the traversal of the 112(b) rejections
	The Remarks argue the amendments overcome the 112(b) rejections (p. 5).
	The rejections have been reconsidered if view of the amendments. Claim 70 remains are rejected for the reasons provided above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 56-57, 59, 68-70, 71 and 77-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krausz (PLOS ONE. 2012. 7(10):e44479).
The following are new rejections.
Regarding claim 56 and 78, Krausz teaches assaying a nucleic acid from a sperm sample of a 45-year-old male (Table S1; p. 2, Microarray-based DNA methylation analysis). A 45-year-old male inherently has an increased risk of fathering a biological offspring that develops a neuropsychiatric disorder in view of the instant specification (para. 32-33 and 35).
Krausz teaches detecting a methylation of at least 5 genes using the Infinium HumanMethylation 450 Beadchip (p. 2, Microarray-based DNA methylation analysis).
Krausz teaches determining if the at least 5 genes are hypomethylated or hypermethylated relative to an independent cohort (p. 3, Statistical analysis).
Krausz uses the same array as that described in the present application, i.e. the Infinium HumanMethylation 450 BeadChip. The instant specification used the Infinium HumanMethylation 450 BeadChip to detect and analyze the genes recited in the claim. Thus, Krausz detected and analyzed the same genes and anticipates claim 56.
Regarding claim 57, Krausz determines genes are hypomethylated (p. 4, Sperm DNA methylation profile: general features).
Regarding claim 59, Kraus teaches detecting the methylation of genes including those of the claim based on the use of Infinium HumanMethylation 450 Beadchip as described above.
Krausz uses the same array as the present application, i.e. the Infinium HumanMethylation 450 BeadChip. The instant specification used the Infinium HumanMethylation 450 BeadChip to detect and analyze the genes recited in the claim, including within the CpG shore.
Because methylation status is inherent to the age of the sample, Krausz anticipates claim 59 because Krausz used the same type of sample as the instant specification using the same array.
Regarding claim 68, Krausz determines genes are hypermethylated (p. 4, Sperm DNA methylation profile: general features).
Regarding claim 69, Kraus teaches detecting the methylation of genes including those of the claim based on the use of Infinium HumanMethylation 450 Beadchip as described above.
Krausz uses the same array as the present application, i.e. the Infinium HumanMethylation 450 BeadChip. The instant specification used the Infinium HumanMethylation 450 BeadChip to detect and analyze the genes recited in the claim, including within the CpG shore.
Regarding claim 70, Krausz determines genes are hypermethylated and genes are hypomethylated (p. 4, Sperm DNA methylation profile: general features).
Regarding claim 71, Kraus teaches detecting the methylation of genes including those of the claim based on the use of Infinium HumanMethylation 450 Beadchip as described above.
Krausz uses the same array as the present application, i.e. the Infinium HumanMethylation 450 BeadChip. The instant specification used the Infinium HumanMethylation 450 BeadChip to detect and analyze the genes recited in the claim, including within the CpG shore.
Regarding claim 77, the claim specifies which neuropsychiatric disorder of the offspring the male has an increased risk of fathering. The increased risk of the male, including for fathering an offspring that develops a neuropsychiatric disorder, is inherent to a male that is at least 45 years old.
Krausz anticipates claim 77 because Krausz analyzed a sperm sample of a male that was 45 years of age.

Response to the traversal of the 102 rejections
The Remarks argue Pacheco does not anticipate the claims (p. 6).
The rejections over Pacheco have been withdrawn in view of the amendments to the claims. The Remarks do not address the rejections over Krausz.
Amending the claims to exclude the methylation analysis of genes outside of those listed in the claim may aid in overcoming the rejection over Krausz.

Claims 56 and 79-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krausz (PLOS ONE. 2012. 7(10):e44479) in view of Thu (J Cell Physiol. 2010. 222:522-531; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 56 and 79-80, Krausz teaches assaying a nucleic acid from a sperm sample of a 45-year-old male (Table S1; p. 2, Microarray-based DNA methylation analysis). A 45-year-old male inherently has an increased risk of fathering a biological offspring that develops a neuropsychiatric disorder in view of the instant specification (para. 32-33 and 35).
Krausz teaches detecting a methylation of at least 5 genes using the Infinium HumanMethylation 450 Beadchip (p. 2, Microarray-based DNA methylation analysis).
Krausz teaches determining if the at least 5 genes are hypomethylated or hypermethylated relative to an independent cohort (p. 3, Statistical analysis).
Krausz uses the same array as the present application, i.e. the Infinium HumanMethylation 450 BeadChip. The instant specification used the Infinium HumanMethylation 450 BeadChip to detect and analyze the genes recited in the claim. 
While Krausz teaches the above methods, Krausz does not teach it does not comprise bisulfite conversion and uses MeDIP sequencing of claims 79 and 80, while acknowledging such techniques were known (p. 2, left column).
However, at the time of invention, Thu demonstrates the MeDIP was well-known and had known advantages.
Regarding claims 79-80, Thu teaches MeDIP was known and has the advantage in its ability to use single stranded and highly fragmented DNA, is not 
It would have been prima facie obvious to the ordinary artisan to have modified the method of MeDIP to have used the MeDIP analysis as taught by Thu as opposed to the bisulfite treatment of genomic DNA. One would have been motivated to make such a modification because of the advantages of MeDIP described by Thu and eliminates bisulfite treatment which is known to damage DNA. The modification has a reasonable expectation of success as bisulfite analysis and MeDIP are two well-known assays used to analyze the methylation of genomic DNA.

Response to the traversal of the 103 rejections
	The Remarks argue Pacheco and Thu do not render obvious the claims (p. 7).
	The rejections over Pacheco have been withdrawn in view of the amendments to the claims. The Remarks do not address the rejections over Krausz.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634